Citation Nr: 1225088	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  10-07 145	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for subluxation of the right knee, including first considering whether it was appropriate to reduce the disability rating from 20 to 0 percent.

2.  Entitlement to a rating higher than 30 percent for major depressive disorder (MDD), from March 3, 2008 to March 1, 2011; and higher than 50 percent since March 2, 2011.

3.  Entitlement to a rating higher than 20 percent for right shoulder impingement syndrome.

4.  Entitlement to a rating higher than 10 percent for status-post excision of cyst from the right wrist with a residual scar and osteoarthritis.

	(CONTINUED ON NEXT PAGE)


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney-at-law


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to March 1992 and from February 1996 to February 1999.

This appeal to the Board of Veterans' Appeals (Board) is from August and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran filed increased-rating claims on March 3, 2008 for his MDD, right knee subluxation, and right shoulder and wrist disabilities; and also claimed entitlement to a total disability rating based on individual unemployability (TDIU).

The August 2008 rating decision denied the Veteran's TDIU claim; claim for a rating higher than 30 percent for MDD; and his claim for rating higher than 10 percent for a right wrist disability.  The decision also increased the right shoulder disability from 10 to 20 percent, effective from March 3, 2008, the date of the claim.  The decision also proposed to reduce the Veteran's evaluation for his right knee subluxation from 20 to 0 percent.  In November 2008, the RO effectuated a reduction of the Veteran's right knee disability from 20 to 0 percent, effective February 1, 2009.

	(CONTINUED ON NEXT PAGE)

Subsequently, in a January 2012 rating decision, the RO increased the Veteran's MDD from 30 to 50 percent, effective March 2, 2011; and also granted the Veteran's claim for a TDIU, effective March 2, 2011.  The same decision also found that the Veteran is competent for VA purposes.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1988 to March 1992 and from February 1996 to February 1999.

2.  On May 10, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized private attorney, that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his authorized private attorney, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized private attorney, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.




		
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


